DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 8/31/2022, with respect to informalities have been fully considered and are persuasive.  The objections of 6/8/2022 have been withdrawn. 
Applicant’s arguments, filed 8/31/2022, with respect to §112 have been fully considered and are persuasive.  The rejections of 6/8/2022 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to: a transmission unit applicable to a USB signal, connected with a first end of a transmission medium, for transmitting signals of USB3.0 and the above, wherein a second end of the transmission medium is used for connecting with a receiving unit, and the transmission unit cooperates with the receiving unit for the transmission of USB signals, comprising:
an electrical input port, a transmission unit LOSS detection module, a transmission unit control module, and an output circuit, wherein the electrical input port is used to receive the input USB electric signal to be transmitted;
the transmission unit LOSS detection module is connected to the electrical input port, and
used for detecting whether an AC signal to be transmitted exists in the transmission path, or in an idle state, and transmitting detection result to the transmission unit control module; and
the transmission unit control module is used for controlling the output of the output circuit according to the state of the electrical input port and determining the state of the transmission unit, wherein the above transmission unit state includes outputting an AC signal component; and
the output circuit, connected with the transmission medium, is used for driving an output signal according to a command of the transmission unit control module, maintaining the AC component of the output signal and transmitting the output signal if there is an AC signal to be transmitted in the electrical input port, or turning off the AC component of the output signal if there is no AC signal input, that is, in the idle state. 
The closest prior art of EVERPRO Tech (CN 110113070, cited in the IDS), discloses everything described above.
However, the prior art does not further disclose:
the transmission unit state also includes maintaining a DC component only; 
the output circuit also maintaining only the DC component if in the idle state; 
the electrical input port further having an impedance matching circuit providing a low resistance receiving unit complying with USB protocol requirements or providing a high resistance receiving unit complying with USB protocol requirements; and
the transmission unit control module is capable of receiving a re-training decision from a receiving unit control module in the receiving unit at the second end of the transmission medium, or from a receiving unit control module of a second receiving unit, used for transmitting other data streams, at the same end where the transmission unit is located, and causing the transmission unit control module to configure the Rx impedance of the electrical input port first as a high resistance receiving unit complying with the requirements of the USB protocol, and then as a low-impedance receiving unit complying with the requirements of the USB protocol.
These limitations, in combination with the rest of the recited subject matter, distinguishes the claims over the prior art, rendering them allowable.

The claims of the application also directed to a receiving unit applicable to a USB signal, connected with a transmission medium, for receiving signals of USB3.0 and the above, wherein the other end of the transmission medium is used for connecting with a transmission unit, and the receiving unit cooperates with the transmission unit for transmission of USB signals, comprising:
an input circuit, a receiving unit LOSS detection module, a receiving unit control module, a signal type detection module, a proxy module, an electrical output port, wherein the input circuit is connected to the other end of the transmission medium, and
used for receiving a signal output from an output circuit of the transmission unit; and
the receiving unit LOSS detection module is connected with the input circuit and used for detecting whether there is an AC signal in the input circuit or the input circuit is in an idle state, and transmitting the detecting result to the receiving unit control module; and
the signal type detection module is connected with the input circuit to detect whether the AC signal input by the input circuit is a high speed signal, a ping.LFPS signal or some other LFPS signal when there is the AC signal, and transmitting the detecting result to the receiving unit control module; and
the receiving unit control module is used for controlling the operating mode of the electrical output port and the proxy module according to the state of the input circuit, determining the state of the receiving unit, wherein the state of the receiving unit includes Gen1 mode, and Gen2 mode, and wherein a highest rate for the Gen1 mode signal is 5Gbps, and the highest rate for the Gen2 mode signal is 10Gbps; and
the proxy module is connected with the receiving unit control module, able to generate a low speed signal complying with a USB protocol, and is used for generating a ping.LFPS signal or other LFPS signals respectively according to an instruction when there is an LFPS signal, and
connected to the electrical output port for signal output; and
the electrical output port is used for electrical signal output.

The closest prior art of EVERPRO Tech (CN 110113070, cited in the IDS), discloses everything described above.
However, the prior art does not further disclose:
the receiving unit control module determines whether a link training has failed, and the receiving unit control module initiates a retraining operation if the link training has failed.

These limitations, in combination with the rest of the recited subject matter, distinguishes the claims over the prior art, rendering them allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        9/9/2022